NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                         ADONIS EUGENE JONES,
                               Appellant.

                             No. 1 CA-CR 19-0694
                              FILED 02-04-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-114289-002
               The Honorable Aryeh D. Schwartz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                             STATE v. JONES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge D. Steven Williams joined.


W E I N Z W E I G, Judge:

¶1            Adonis Eugene Jones appeals his conviction and sentence for
resisting arrest. After searching the record and finding no arguable,
non-frivolous question of law, Jones’ counsel filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), asking this Court to search the record for fundamental error. Jones
had a chance to file a supplemental brief but did not. We affirm Jones’
conviction and sentence after reviewing the record.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In March 2018, Police officers approached Jones at a bus stop
in Phoenix, asked for his name and learned he had an outstanding warrant.
Jones resisted arrest and injured an officer. Incident to the arrest, officers
searched Jones and found some marijuana in his pocket.

¶3             The State charged Jones with aggravated assault, resisting
arrest and possession of marijuana. The State also alleged Jones’ prior
convictions and felony probation status as aggravating circumstances
under A.R.S. § 13-708(C). Jones pled not guilty on all charges. After a
five-day trial, the jury acquitted Jones of aggravated assault and convicted
him of resisting arrest, but could not reach a verdict on the marijuana
possession charge, which the trial court ultimately dismissed. Jones
stipulated to two historical prior felony convictions. The court sentenced
Jones to three years in prison, giving him 633 days’ presentence
incarceration credit. Jones timely appealed. We have jurisdiction. See Ariz.
Const. art. 6, § 9; A.R.S. §§ 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶4             We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Jones was present at all stages of the proceedings against him, except
for the final trial management conference when his presence was waived.



                                       2
                            STATE v. JONES
                           Decision of the Court

He was represented by counsel at all critical stages. The record reflects that
the superior court afforded Jones all his constitutional and statutory rights
and that the proceedings were conducted in accordance with the Arizona
Rules of Criminal Procedure. The court conducted appropriate pretrial
hearings, and the evidence presented at trial and summarized above was
enough to support the jury’s verdict. Jones’ sentence falls within the range
prescribed by law.

                               CONCLUSION

¶5             Jones’ conviction and sentence are affirmed. Counsel’s
obligations in this appeal will end once Jones is informed of the outcome
and his future options, unless counsel finds an issue appropriate for
submission to the Arizona Supreme Court by petition for review. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). On this court’s motion, Jones has
30 days from the date of this decision to proceed with a pro se motion for
reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT


                                         3